DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogiwara et al. (US 2020/0303001).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Ogiwara et al. (US 2020/0303001) disclose a memory device (figs. 1 – 12 and all related texts) comprising: 
a memory cell (10, fig. 1) including a resistance change memory element (11, fig. 1) in which a plurality of data values according to resistance are allowed to be set (see abstract “a plurality of data values are allowed to set…”), and a selector element (12, fig. 1) connected to the resistance change memory element in series (as shown); 
a word line (20, fig. 1) which supplies a select signal (VWL) for selecting the resistance change memory element by the selector element (12) to the memory cell (10); 
a bit line (30) to which a data signal according to a data value set in the resistance change memory element (VBL) selected by the selector element is read from the memory cell; 
a load circuit (diode 44) connected to the memory cell in series and functioning as a load for the resistance change memory element; and 
a comparator circuit (50, fig. 1) which compares a voltage obtained by the load circuit with a plurality of reference voltages (V1, V2, V3 as Vref, fig. 1).

Regarding claim 2, Ogiwara et al. also disclose the memory device of claim 1, wherein the load circuit has a nonlinear current-voltage characteristic (see para 0029).

Regarding claim 3, Ogiwara et al. also disclose the memory device of claim 1, wherein the load circuit has a logarithmic current-voltage characteristic (see para 0038 – 0040 and 0055).

Regarding claim 4, Ogiwara et al. also disclose the memory device of claim 1, wherein the load circuit has a linear current-voltage characteristic (para 0036).

Regarding claims 5 and 6, Ogiwara et al. also disclose the memory device of claim 1, wherein the load circuit includes a two-terminal diode having a nonlinear current-voltage characteristic (referred to as diode 44, fig. 1).

Regarding claim 7, Ogiwara et al. also disclose the memory device of claim 1, wherein the load circuit includes a diode-connected three- terminal element (see para 0025).

Regarding claim 10, Ogiwara et al. also disclose the memory device of claim 1, wherein the resistance change memory element is a phase change memory (PCM) element, an interfacial phase change memory (iPCM) element, a resistive random access memory (ReRAM) element or a conductive bridge random access memory (CBRAM) element (see para 0024 and 0062).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2020/0303001).
Regarding claim 8, Ogiwara et al. disclose the memory device of claim 1, except wherein the load circuit includes a resistor element, the takes an Official Notice of such claim feature in which a resistor is used as a load, to be considered well-understood in the art, for its linear voltage-current characteristic where appropriate in an electronic circuit.


Allowable Subject Matter
Claims 9 and 11 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the memory device as set forth above, further comprising, in combination, the features and limitations additionally claimed at least in claims 9 and 11 – 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        July 29, 2022